*669ORDER
PER CURIAM.
Defendant, Little Jimmie Taylor, appeals the judgment entered upon his convictions for forcible sodomy, Section 566.060 RSMo.2000,1 attempt to commit forcible sodomy, Section 564.011, and two counts of kidnapping, Section 565.110. In his sole point on appeal, defendant contends the trial court erred in failing to grant his motion to sever the offenses relating to victim L.H. from those offenses relating to victim K.P. Defendant alleges that he was substantially prejudiced because the jury was likely to consider evidence of guilt for one act as evidence of guilt for the other act. Finding no error in the denial of the motion, we affirm.
We have reviewed the parties’ briefs and the record on appeal. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum, for their information only, setting forth the reasons for this order.
We affirm the judgment pursuant to Rule 30.25(b).

. All further statutory references are to RSMo.2000, unless otherwise indicated.